 
 
I 
108th CONGRESS 2d Session 
H. R. 5113 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2004 
Mr. Kildee (for himself, Mr. Van Hollen, and Mr. George Miller of California) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To prevent abuse of the special allowance subsidies under the Federal Family Education Loan Program. 
 
 
1.Short titleThis Act may be cited as the Emergency Loan Abuse Prevention Act of 2004. 
2.Termination of excessive allowancesSection 438(b)(2)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087–1(b)(2)(B)) is amended by adding at the end the following new clause: 
 
(v)This subparagraph shall not apply to— 
(I)any loan made or purchased after the date of enactment of the Emergency Loan Abuse Prevention Act of 2004; or 
(II)any loan made or purchased before such date of enactment with funds described in the first or second sentence of clause (i) if— 
(aa)the obligation described in the first such sentence has, after such date of enactment, matured, or been retired or defeased; or 
(bb)the maturity date, the date of defeasement, or the date of retirement of the obligation described in the first such sentence has, after such date of enactment, been extended. . 
3.Expenditure of savings on increased Pell grantsFrom any amounts in the Treasury not otherwise appropriated, there is appropriated for each of the fiscal years beginning after the date of enactment of this Act an additional amount for the purposes of increasing the maximum Pell grant in each Act providing annual appropriations for the Pell grant program under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a) that is equal to the amount that is determined annually by the Congressional Budget Office to be the amount by which expenditures under section 438 of such Act (20 U.S.C. 1087–1) are reduced for such fiscal year by the enactment of section 2 of this Act.  
 
